       Case:20-01036-ESL13 Doc#:41 Filed:10/20/20 Entered:10/20/20 15:22:26                                 Desc:
                         Confirming Plan Ch13 - all cre Page 1 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                        Case No. 20−01036 ESL

STEPHANIE LORAINE GARCIA MONTANEZ
                                                              Chapter 13

xxx−xx−0704

                                                              FILED & ENTERED ON 10/20/20
                         Debtor(s)



                                            ORDER CONFIRMING PLAN

1. The debtor's (s') Chapter 13 plan was duly served on all parties. A hearing on confirmation of the plan was held
after due notice to all parties in interest. The Court hereby finds that each of the requirements for confirmation of a
Chapter 13 plan pursuant to 11 U.S.C. §1325(a) are met.

2. The debtor(s), or his employer, shall make the payments to the trustee required by the confirmed plan or as
hereafter modified. Upon the Chapter 13 trustee?s request, and without further notice, the court may order any entity
from whom the debtor(s) receive(s) income, to pay all or any part of such income to the trustee pursuant to 11 U.S.C.
§1325(c).

3. The debtor(s) shall obtain the approval of the trustee prior to incurring in post petition consumer debt. The failure
to obtain such approval may cause the claim for such debt to be disallowed pursuant to 11 U.S.C. §1305 (c) and the
debt to be non−dischargeable pursuant to 11 U.S.C. §1328 (d).

4. If the debtor(s) plan is confirmed prior to the last day to file claims, or to object to the debtor(s) claim of
exemptions, a modification of the confirmed plan pursuant to 11 U.S.C. §1329 may be required after these dates have
past.

5. Unless otherwise ordered by the court, all property of the estate as defined in 11 U.S.C. §§ 541 and 1306,
including, but not limited to any appreciation in the value of real property owned by the debtor(s) as of the
commencement of the case, shall remain property of the estate during the term of the Plan and shall vest in the
debtor(s) only upon closing of the case. All property of the estate shall remain within the exclusive jurisdiction of the
Bankruptcy Court.

6. The debtor(s) shall not transfer, sell, encumber, or otherwise alienate property of the estate other than in
accordance with the confirmed plan or other order of the Bankruptcy Court. The debtor(s) shall be responsible for
preserving and protecting all property of the estate.

7. Debtor(s) has (have) a continuing obligation, during the term of the plan, to report to the Court, thru the pertinent
motion or amendment to schedules, any change to the (their) financial/economic circumstances, particularly income
increase or decreases and the acquisition of assets by whatever means.

Therefore, IT IS HEREBY ORDERED that the debtor's (s') Chapter 13 plan dated 5/27/20 is CONFIRMED.The
hearing set for October 21, 2020 at 3:00 P.M. is vacated and set aside.
       Case:20-01036-ESL13 Doc#:41 Filed:10/20/20 Entered:10/20/20 15:22:26                                 Desc:
                         Confirming Plan Ch13 - all cre Page 2 of 2
ALLOWANCE OF DEBTOR ATTORNEY'S (S') FEES

    (1).The plan provides that the attorney representing the debtor(s) will be compensated pursuant to LBR
2016−1(f)(1) in the amount of $4,000.00. The court finds that the amounts described in the statement filed pursuant to
11 U.S.C. §329 and Fed.R.Bankr.P.2016(b), are reasonable fees for the legal services performed up to the
confirmation hearing date, and as such are hereby approved.

   (2).The plan provides that the attorney representing the debtor(s) will be compensated pursuant to PR LBR
2016−1(a). Attorney?s fees in the amount of $ are hereby approved.

    (3).The final amount to be compensated for the services performed up to the confirmation hearing date will be
determined upon the approval of an application filed pursuant to 11 U.S.C. §330 and Fed.R.Bankr.P.2016(a), filed
within fourteen (14) days from the date of the entry of this order. If the application is not filed within (14) days from
the date of the entry of this order, then the attorney compensation will be equal to the amount authorized by LBR
2016−1(f)(1), and is hereby approved.

    (4).The court approves an interim fee in the amount of $. If no timely application for final compensation is filed
within fourteen (14) days from the date of entry of the order, then the interim fee awarded in this order will be the
final fee for services provided up to the confirmation of the Chapter 13 Plan.

The approved fees, less any retainer, shall be paid by the trustee from the monies received under the debtor(s) plan in
the order of distribution provided for the plan.

In San Juan, Puerto Rico, this Tuesday, October 20, 2020 .
